                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION



CRYSTAL BONNEAU                                                          PLAINTIFF


v.                           NO. 3:20-cv-00095 PSH


ANDREW SAUL, Commissioner of                                            DEFENDANT
the Social Security Administration



                     MEMORANDUM OPINION AND ORDER


      In this case, plaintiff Crystal Bonneau (“Bonneau”) maintains that the

findings of an Administrative Law Judge (“ALJ”) are not supported by

substantial evidence on the record as a whole.1 Bonneau offers several

reasons why, one of which has merit. Bonneau maintains, and the Court

agrees, that the ALJ failed to fully explain why the medical opinions of Dr.

Russell DiPonio, M.D., (“DiPonio”) are unpersuasive.


1
       The question for the Court is whether the ALJ’s findings are supported by
“substantial evidence on the record as a whole and not based on any legal error.” See
Sloan v. Saul, 933 F.3d 946, 949 (8th Cir. 2019). “Substantial evidence is less than a
preponderance, but enough that a reasonable mind would accept it as adequate to
support the [ALJ’s] conclusion.” See Id. “Legal error may be an error of procedure, the
use of erroneous legal standards, or an incorrect application of the law.” See Lucus v.
Saul, 960 F.3d 1066, 1068 (8th Cir. 2020) [quoting Collins v. Astrue, 648 F.3d 869, 871
(8th Cir. 2011) (citations omitted)].
     The record reflects that Bonneau has a history of a back impairment.

X-rays of her thoracic spine taken before the alleged onset date showed

degenerative disc disease and compressions at several vertebrae. See

Transcript at 369, 379-380. X-rays of her lumbar spine taken before the

alleged onset date showed lumbar scoliosis, degenerative disc disease, and

compressions at several vertebrae. See Transcript at 370, 381-382.

     On August 20, 2015, or two days after the alleged onset date,

Bonneau saw DiPonio for complaints of left knee pain made worse with

bending. See Transcript at 406-407. Bonneau stood five feet, eight inches

tall and weighed 378 pounds. She had tenderness just below the patella of

her left knee. DiPonio’s diagnoses included osteoarthritis of the left leg

and morbid obesity. He continued her on medication that included Voltaren

and recommended she see Dr. John Ball, M.D., (“Ball”).

     Bonneau saw Ball on September 24, 2015. See Transcript at 351-354.

Bonneau’s chief complaint was recorded to be as follows:


     [Bonneau] ... is seen ... with ... [complaints of] [right] ankle
     and [left] knee [pain]. She indicates she twisted her knee about
     a year ago, and has been having catching and popping. She has
     also had some clicking in the [right] ankle, but it does not seem
     to be associated with pain. She had some [x-rays] done here
     about a year ago, and, at that time, she had a moderate level
     of arthritis in the knee, but she feels her symptoms have gotten
     quite a bit worse since then.

                                     2
See Transcript at 351. Bonneau weighed 373 pounds. X-rays of her left knee

showed spurs and mild lateral joint narrowing, but Ball observed that

Bonneau was “still maintaining pretty good motion in her knees.” See

Transcript at 352. Ball diagnosed left knee arthritis and proposed the

following treatment plan:


     [Bonneau] likely has some rough cartilages causing the popping.
     The next level of treatment, beyond the anti-inflammatory,
     would be to do an injection into the knee, and she defers that.
     We are going to expect this problem to gradually worsen as long
     as she is putting the same amount of stress on her knee from
     her morbid obesity.


See Transcript at 353.

     On December 8, 2016, Bonneau saw DiPonio for, inter alia, worsening

back pain. See Transcript at 607-611. Bonneau’s chief complaint was

recorded to be as follows:


     ... [History of] chronic back pain secondary to [osteoarthritis]
     and has been on [V]oltaren which lately has not been as
     effective although works well for her knees. [She] used to be
     on [M]obic which no longer helped. [History of] compression
     [fracture] T4, T6, [and] T7 secondary to [a motor vehicle
     accident]. [She] stated [one] month ago she turned the wrong
     way and since then has had increased pain [r]ight upper back.
     Pain worse when standing to do dishes.




                                    3
See Transcript at 607. Bonneau weighed 376 pounds. She had tenderness

upon palpation at T6-T7, T10-T12, and L3-L5 but had a normal gait and was

able to stand without difficulty. DiPonio assessed, inter alia, a lumbar

strain, a compression fracture of the thoracic vertebra, and osteoarthritis

of the thoracic and lumbar spines. He administered a Toradol injection,

continued her on medication that included Voltaren, prescribed

medication that included Tramadol, and ordered diagnostic testing.

     Imaging of Bonneau’s thoracic and lumbar spines was performed on

January 9, 2017. See Transcript at 475-476. The thoracic spine series

showed no new acute bony changes, and the multiple levels of compression

were stable when compared with a CT scan from 2012. The lumbar spine

series showed no acute bony injury, and the T12 upper endplate

compression fracture had a stable appearance when compared with a CT

scan from 2012.

     DiPonio referred Bonneau to Dr. Lakshman Gollapalli, M.D.,

(“Gollapalli”), who saw Bonneau on March 6, 2017. See Transcript at 928-

931. Bonneau reported that she had been experiencing constant back pain

with intermittent flare ups for several years. The pain was made worse by

activities that included standing, walking, and increased movement. She

weighed 365 pounds. She had an antalgic gait and station but was able to

                                     4
heel walk and toe walk. Palpation of her thoracic facet joints at T11 and

T12 reproduced pain, as did midline palpation and percussion of the mid-

thoracic spine. Hyperextension at the thoracic spine also reproduced pain.

A bilateral straight leg raise test was positive. Gollapalli started, or

continued, Bonneau on medication that included Tramadol and ordered a

thoracic MRI.

     Imaging of Bonneau’s thoracic spine was performed on March 29,

2017. See Transcript at 482-483. The imaging showed old compression

fractures at several points. There was a minimal disc-spur complex at

multiple levels, and a small central disc protrusion at C5-C6.

     Bonneau saw Gollapalli again on April 3, 2017. See Transcript at 915-

918. At the presentation, he recommended thoracic medial branch blocks.

     On April 21, 2017, Bonneau saw Dr. Jeffrey Angel, M.D., (“Angel”) for

an osteoporosis evaluation. See Transcript at 526-531. Bonneau weighed

365 pounds. She had a full range of motion in her thoracic spine, and her

muscle strength and tone in her lumbar spine were within normal limits.

Angel diagnosed severe, morbid obesity and advised weight loss.

     Bonneau returned to see Gollapalli on April 27, 2017. See Transcript

at 913-914. At the presentation, Bonneau received thoracic medial branch

blocks at T9-10, T10-11, and T11-12.

                                     5
      Bonneau saw Gollapalli again on July 24, 2017. See Transcript at 909-

912. Bonneau reported that the thoracic medial branch blocks were

extremely helpful, having improved her ability to perform daily activities.

      Bonneau saw Gollapalli on August 22, 2017. See Transcript at 907-

908. At the presentation, Bonneau received another round of thoracic

medial branch blocks at T9-10, T10-11, and T11-12.

      On September 13, 2017, Bonneau saw Gollapalli. See Transcript at

903-906. Bonneau again reported that the thoracic medial branch blocks

were extremely helpful, having improved her ability to perform daily

activities.

      Bonneau saw Gollapalli next on October 3, 2017. See Transcript at

1081-1082. At the presentation, Bonneau received thoracic and lumbar

medical branch nerve neurotomy treatment.

      On October 28, 2017, Bonneau saw Dr. Bennett Battle, M.D,

(“Battle”) for back and knee pain. See Transcript at 935-938. Bonneau

reported that she was in constant pain, could not lift heavy objects, and

could only walk about one block. She weighed 374 pounds. Bennett noted

that it was difficult to assess Bonneau’s “knee range of motion due to

obesity, but [there were] no significant limitations.” See Transcript at 937.

X-rays of her back and left knee were taken and showed the following:

                                      6
          Lumbar spine (2 views): Complete loss of the T11-12 and
     T12-L1 disc spaces. Moderate disc height loss at L1-2 and L5-S1.
     Moderate     facet   degeneration.    Impression:      Moderate
     degenerative changes of the lumbar spine.

           Left knee (3 views): Mild narrowing of the lateral
     compartment with moderate osteophytosis. No fracture or
     malalignment. Impression: Mild degenerative changes of the
     left knee.


See Transcript at 937. Battle’s diagnoses included moderate degenerative

changes of the lumbar spine and mild degenerative changes of the left

knee. Battle opined that Bonneau should be able to lift/carry up to twenty-

five pounds and walk, stand, and sit for a full workday with normal breaks.

     On March 12, 2018, DiPonio completed a medical source statement

on behalf of Bonneau. See Transcript at 1006-1007. In the statement,

DiPonio opined, inter alia, that Bonneau can occasionally lift and carry a

maximum of ten pounds, stand and walk for thirty minutes, and sit for two

hours. She can never climb, balance, stoop, kneel, crouch, or bend. On

average, her impairments and/or treatment would cause her to miss two

weeks of work per month. DiPonio based his opinions on Bonneau’s “morbid

obesity resulting in poor exercise tolerance, shortness of breath [and]

chronic back pain due to poor physical condition, with deconditioned state

due to extreme excessive weight.” See Transcript at 1007.


                                     7
     Bonneau completed a series of documents in connection with her

applications for disability insurance benefits and supplemental security

income payments. See Transcript at 258-275, 278-287. In the documents,

she represented, inter alia, that she suffers from constant and severe neck,

back, and knee pain. She can stand/walk for only about five to ten minutes

at a time and can sit for only about ten to twenty minutes at a time. She

can attend to her own personal care, attend to the care of her pets,

perform some housework, drive an automobile, and shop. She enjoys

activities that include watching television and going to movies.

     The ALJ found at step two of the sequential evaluation process that

Bonneau’s severe impairments include “back pain secondary to a history of

compression fractures at T4, T5, T7, and T12 ...,” “left knee pain

secondary to mild narrowing of the lateral component with moderate

osteophytosis ...;” and obesity. See Transcript at 14. The ALJ assessed

Bonneau’s residual functional capacity and found that she is capable of

performing sedentary work with the following additional physical

limitations: “... [she] could occasionally stoop, kneel, crouch or crawl.”

See Transcript at 17. As a part of making the assessment, the ALJ found

DiPonio’s medical opinions unpersuasive. The ALJ gave the following

reasons for so finding:

                                     8
           ... First, I find that ... DiPonio’s proffered degree of
     physical limitation is inconsistent with [Bonneau’s]
     conservative and partially effective treatment history for her
     physical impairments. [Bonneau’s] ... spinal impairments have
     been at least somewhat responsive to injection therapy and
     medication adherence. Second, I find that ... DiPonio’s
     proffered degree of physical limitation is inconsistent with
     [Bonneau’s] limited findings upon MRI, x-ray, and physical
     examination. Studies of [Bonneau’s] knees have shown only
     mild findings, while similar studies of her spine have been
     moderate and generally stable throughout the period in
     question. Her examination findings have often shown her to
     have a normal gait, intact neurological findings, and 5/5 motor
     strength. Third, I find that ... DiPonio’s proffered degree of
     physical limitation is inconsistent with [Bonneau’s] strong range
     of reported daily activities. The record indicates that
     [Bonneau] is able to care for pets, attend to personal care
     tasks, do laundry, load the dishwasher, drive a vehicle, shop for
     groceries, ... and attend her medical appointments.


See Transcript at 23-24. The ALJ found at step four that Bonneau is unable

to perform her past work. At step five, the ALJ found that there is work

available for a hypothetical individual of Bonneau’s age, education, work

experience, and residual functional capacity.

     The ALJ is required to assess the claimant’s residual functional

capacity, which is a determination of the most the claimant can do despite

her limitations. See Brown v. Barnhart, 390 F.3d 535 (8th Cir. 2004). As a

part of making the assessment, the ALJ is required to consider the medical

opinions in the record. See Wagner v. Astrue, 499 F.3d 842 (8th Cir. 2007).


                                     9
      The regulations governing the consideration of the medical opinions

were revised for claims filed on or after March 27, 2017.2 The new

regulations eliminated the “long-standing ‘treating physician’ rule.” See

Fatuma A. v. Saul, 2021 WL 616522, 5 (D.Minn. 2021), report and

recommendation adopted, 2021 WL 615414 (D.Minn. 2021).3 The

regulations now provide the following:


      ... Under the new regulatory scheme, the Commissioner “will
      not defer or give any specific weight, including controlling
      weight, to any medical opinion(s),” including those from
      treating physicians. 20 C.F.R. 404.1520c(a). Instead, ALJs will
      determine the persuasiveness of each medical source or prior
      administrative medical findings based on supportability;
      consistency; relationship with the claimant; specialization; and
      any other factor that tends to support or contradict a medical
      opinion. 20 C.F.R. 404.1520c(a), (c). ALJs are required to
      “explain” their decisions as to the two most important factors—
      supportability and consistency. 20 C.F.R. 404.1520c(b)(2). The
      “more relevant the objective medical evidence and supporting
      explanations presented” and the “more consistent” a medical
      opinion is with evidence from other medical and non-medical
      sources, the more persuasive the opinion should be. 20 C.F.R.
      404.1520c(c)(1)-(2).

2
       Bonneau’s applications for disability insurance benefits and supplemental
security income payments were filed in June of 2017 and are therefore governed by the
new regulations.


3
      The “treating physician” rule provided that the opinions of a treating physician
were accorded special deference and were normally entitled to great weight. See
Despain v. Berryhill, 9265 F.3d 1024 (8th Cir. 2019). The opinions were given controlling
weight if they were well-supported by medically acceptable clinical and laboratory
diagnostic techniques and not inconsistent with the other substantial evidence in the
record. See Id.
                                           10
      The new articulation requirements are meant to “provide
      individuals with a better understanding of [the Commissioner's]
      determinations and decisions” and “provide sufficient rationale
      for a reviewing adjudicator or court.” Revisions to Rules
      Regarding the Evaluation of Medical Evidence, 82 FR 5844-01,
      at 5854, 5858 (January 18, 2017). ...


See Phillips v. Saul, 2020 WL 3451519, 2 (E.D.Ark. 2020) (Deere, MJ).4

      Here, the ALJ thoroughly considered the consistency factor. The ALJ

explained why DiPonio’s medical opinions are inconsistent with the overall

evidence as a whole, and the reasons the ALJ gave for so finding are

supported by substantial evidence on the record as a whole.

      What about the ALJ’s consideration of the supportability factor?

Bonneau maintains that the ALJ completely ignored the factor. The

Commissioner disagrees, taking the position that the ALJ considered the

supportability factor in addressing the consistency factor.5


4
       In Morton v. Saul, 2021 WL 307552, 7 (E.D.Mo. 2021), a district court judge noted
that with respect to the supportability factor, “an opinion is more persuasive if it
presents more relevant objective medical evidence and explanatory rationale in
support of the opinion.” With respect to the consistency factor, he observed that
“[s]tated more simply, an opinion is more persuasive if it is more consistent with the
overall evidence as whole.” See Id.


5
       The Commissioner specifically alleges the following: “[t]he ALJ’s consideration
of [Bonneau’s] conservative and partially effective treatment for her physical
impairments and her physical examination findings reference ... DiPonio’s own
findings.” See Docket Entry 18 at CM/ECF 15. “As the ALJ discussed ... DiPonio’s findings
in the decision and cited the effectiveness of treatment and physical examination
findings in his reasons for finding [DiPonio’s] opinion[s] unpersuasive, the ALJ
considered the factor of supportability.” See Docket Entry 18 at CM/ECF 16.
                                           11
     There is some appeal to the Commissioner’s position. The ALJ’s

consideration of the overall evidence as a whole was exceptional, and the

Court is hesitant to order a remand on the basis of what might be

characterized as merely an alternative drafting style or simple failure to

use the word “supportability.” As Magistrate Judge Deere noted in Phillips

v. Saul, though, the new articulation requirements are meant to provide

individuals   with   a   better   understanding   of   the   Commissioner's

determinations and decisions and provide sufficient rationale for a

reviewing adjudicator or court. Given those requirements, the Court has

difficulty concluding that the ALJ’s consideration of the supportability

factor involves merely an alternative drafting style or simple failure to use

the word “supportability.”

     If DiPonio’s medical opinions do not present more relevant objective

medical evidence and explanatory rationale in support of the opinions, the

ALJ must explain why. See Walker v. Commissioner, Social Security

Administration, 911 F.3d 550 (8th Cir. 2018) (old regulations case) (ALJ

must explain with some specificity why he rejected treating physician’s

opinions). Although the specificity need not be great, the ALJ in this

instance provided none. The Commissioner offers several reasons why the

opinions are not supported by relevant objective medical evidence and

                                     12
explanatory rationale. See Docket Entry 18 at CM/ECF 15-16. Although the

Commissioner may ultimately prove to be correct, it is the ALJ’s

responsibility in the first instance, not the Commissioner’s, to explain why

the opinions are not supported by relevant objective medical evidence and

explanatory rationale. In short, the ALJ failed to adequately address the

supportability factor as he failed to specifically address whether DiPonio’s

medical opinions are supported by relevant objective medical evidence and

explanatory rationale.

     A remand is therefore warranted. Upon remand, DiPonio’s medical

opinions shall be re-considered. If the ALJ finds them unpersuasive, the

ALJ shall explain why, fully addressing the supportability factor, the

consistency factor, and any other relevant factors.

     The Commissioner’s final decision is reversed, and this case is

remanded. The remand in this case is a “sentence four” remand as that

phrase is defined in 42 U.S.C. 405(g) and Melkonyan v. Sullivan, 501 U.S.

89 (1991).

     IT IS SO ORDERED this 10th day of March, 2021.




                                   __________________________________
                                     UNITED STATES MAGISTRATE JUDGE

                                     13
